ATTACHMENT TO ADVISORY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s request for entry into AFCP 2.0 is acknowledged. The proposed amendment filed on 11 February 2022 has been considered per the AFCP 2.0 guidelines, however it has not been entered because it does not place the independent claim in condition for allowance.  
The amendment after final filed on 11 February 2022 has not been entered.  The proposed amendment introduces the subject matter of dependent claim 9 into independent claim 1.  
The previously presented combination of the Iwano and Hirose references teaches the limitations of dependent claim 9. Specifically, the roughened surface (26a) of the extending part of the current collector includes protrusions (“bosses”) – see Hirose’s figures 3-5. As such, the surface of the extending part is considered “embossed”.
Applicant is encouraged to note that unlike in the instant case, the roughened surface (26a) in the Iwano and Hirose combination is formed by means of an oxide film (26) on the current collector (Hirose’s paragraphs [0030, 0031]). Applicant may wish to take advantage of this fact to introduce relevant language into the claims and thereby overcome the prior art of record.
Claims 1-9 remain rejected.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724